 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENNETH ALAN SIERRA,                                No. 2:17-cv-2611 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   CDCR DIRECTOR, et al.,
15                       Defendants.
16

17           Plaintiff has requested the appointment of counsel. The United States Supreme Court has

18   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

19   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

20   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

21   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

22   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                        1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2          Plaintiff requests counsel on the ground that he suffers from a nerve disorder that affects
 3   his vison and handwriting. ECF No. 48. The request will be denied because the assertion that
 4   plaintiff suffers from this condition is not enough to establish exceptional circumstances
 5   warranting appointment of counsel. If plaintiff chooses to file another motion for appointment of
 6   counsel, he should specify how his condition prevent him from proceeding without assistance and
 7   provide medical documentation supporting his claimed impairment.
 8          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 9   counsel (ECF No. 48) is denied.
10   DATED: September 3, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
